DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the term “a wiring” in lines 15 and 18. It is unclear if they refer to the same or different feature. Correction/clarification is required.
 	Claim 8 is rejected for being dependent of claim 7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/101163 (hereafter WO ‘163) in view of JP 2005183548 (hereafter JP ‘548) (both references are admitted prior art).
Regarding claim 1, WO ‘163 teaches an electronic circuit device comprising: 
a base substrate 216 including a wiring layer (216 & 210, Fig. 2) having a connection part (see Fig. 2); 
at least one electronic circuit element 201 (Fig 2); and 
a re-distribution layer (202,207,204,203 & 209) including a photosensitive resin layer 202 (see Para [0048], wherein photosensitive resin is taught), the photosensitive resin layer 23 having insulation properties, the photosensitive resin layer enclosing a surface on which a connection part (e.g. top surface of 201) of the electronic circuit element 21 is formed and a side surface of the electronic circuit element 201 and embedding a first wiring photo via 204, a second wiring photo via 207 and a wiring 203 (see Fig. 2), the first wiring photo via 204 directly connected to the connection part of the electronic circuit element 201, the second wiring photo via 207 arranged at the outer periphery of the electronic circuit element 201 and directly connected to a connection part of the wiring layer (see Fig. 2), the wiring 203 electrically connected to the first wiring photo via 204 and the second wiring photo via 207 on a same surface parallel to 
the first wiring photo via 204 and the second wiring photo via 207 have a barrel shape, a bottom part of the first wiring photo via 204 and the second wiring photo via 207 connected to the connection part of the electronic circuit element 201 and a sidewall of the first wiring photo via 204 and the second wiring photo via 207 are continuous (see Fig. 2).
WO ‘163 is silent on a hole surface of an upper part opposite to the bottom part is narrower than a hole surface of an intermediate part between the bottom part and the upper part, and the intermediate part of the second wiring photo via is gently curved. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, JP ‘548 teaches vias wherein a hole surface of an upper part opposite to the bottom part is narrower than a hole surface of an intermediate part between the bottom part and the upper part, and the intermediate part of the second wiring photo via is gently curved (see Fig. 8a-8b). The advantage for employing said shape is that the enlarged parts can serve as stoppers for the wiring material. As such, WO’163 and JP‘548 would have been combinable. 
Regarding claim 2, the combination of WO ‘163 and JP’548 teaches the electronic circuit device according to claim 1, wherein, the sidewall and the bottom part of the first wiring photo via 204 and the second wiring photo via 207 are connected by a gently continuous curved surface (WO’163’s Fig. 2 and JP’548’s Fig. 8a-8b).


forming a photosensitive resin layer (102 & 202. Fig. 1-2, see Para [0048], wherein photosensitive resin is taught) by covering a surface on which a connection part of at least one electronic circuit element 201 is formed and a side surface of the at least one electronic circuit element 201 on a base substrate 219 including a wiring layer (216 & 210) having a connection part, and flattening an upper surface of the photosensitive resin layer 102/202 covering the surface on which a connection part is formed (note the planarized/flat surface of layer 102/202 in Fig. 1-2); 
forming a first via hole (via hole for 204) and a second via hole (via hole for 207) by selectively exposing and developing the photosensitive resin layer 202, the first via hole exposing a connection part of the electronic circuit element 201, and the second via hole arranged around the electronic circuit element 201 to expose a connection part of the wiring layer (216 & 210, Fig. 1-2); and 
forming a first wiring photo via 204 in the first via hole, a second wiring photo via 207 in the second via hole and a wiring 203, the first wiring photo via 204 electrically connected to the connection part of the electronic circuit element 201, the second wiring photo via 207 directly connected to the connection part of the wiring layer (216 & 210), and a wiring 203 for electrically connecting the first wiring photo via 204 and the second wiring photo via 207 on a same surface parallel to a surface on which the connection part of the electronic circuit element 201 is formed (Fig. 1 & 2); wherein, 
the first wiring photo via 204 and the second wiring photo via 207 are formed in a barrel shape in which a bottom part of the first wiring photo via 204 and the second 
WO ‘163 is silent on a hole surface of an upper part opposite to the bottom part is narrower than a hole surface of an intermediate part between the bottom part and the upper part, and the intermediate part of the second wiring photo via is gently curved. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, JP ‘548 teaches vias wherein a hole surface of an upper part opposite to the bottom part is narrower than a hole surface of an intermediate part between the bottom part and the upper part, and the intermediate part of the second wiring photo via is gently curved (see Fig. 8a-8b). The advantage for employing said shape is that the enlarged parts can serve as stoppers for the wiring material. As such, WO’163 and JP‘548 would have been combinable. 
Regarding claim 8, the combination of WO ‘163 and JP’548 teaches the method of manufacturing an electronic circuit device according to claim 7, wherein the first wiring photo via 204 and the second wiring photo via 207 are formed in a gentry contiguous curved surface between the sidewall and the bottom part (WO’163’s Fig. 2 and JP’548’s Fig. 8a-8b).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘163 and JP ‘548, as applied to claim 1 above, and in further view of EP 3339023 (hereafter EP’023).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘163 and JP ‘548, as applied to claim 1 above, and in further view of Nakashima et al. (US PUB. 2012/0300425).
Regarding claim 4, the combination of WO ‘163 and JP’548 is silent on the electronic circuit device according to claim 1, wherein, an aspect ratio of the first wiring photo via is 1 .5 or less. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Nakashima teaches in Para [0072] and Fig. 1 wherein, an aspect ratio of the first wiring photo via is 1 .5 or less. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘163 and JP ‘548, as applied to claim 1 above, and in further view of Yamagata (US PUB. 2005/0017346).
Regarding claim 5, while the combination of WO’163 and JP’548 teaches the electronic circuit device according to claim 1, wherein one electronic circuit on the base substrate side, and the re-distribution layer (202,207,204,203 & 209) includes a plurality of wiring photo vias having different depths, the plurality of wiring photo vias electrically and directly connected to the connection part of each of the electronic circuit elements, respectively; however, said combination is silent on a plurality of the electronic circuit elements having different device thicknesses are fixed side by side so as to expose the connection part on a surface opposed to the surface on the base substrate side. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Yamagata teaches in Fig. 2 a plurality of the electronic circuit elements having different device thicknesses are fixed side by side so as to expose the connection part on a surface opposed to the surface on the base substrate side. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 6, while the combination of WO’163 and JP’548 teaches the electronic circuit device according to claim 1, wherein one electronic circuit element is fixed so as to expose the connection part of the electronic circuit element, and the re-distribution layer (202,207,204,203 & 209) includes a plurality of wiring photo vias having different depths, the plurality of wiring photo vias electrically and directly  wherein a plurality of the electronic circuit elements are fixed in 25a stepwise manner so as to expose the connection part of the plurality of electronic circuit element. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Regarding claim 9, while the combination of WO’163 and JP’548 teaches an electronic circuit element; and the re-distribution layer includes a plurality of wiring photo vias having different depths, the plurality of wiring photo vias electrically and directly connected to the connection part of each of the electronic circuit element, respectively; however, said combination is silent on a plurality of the electronic circuit elements are fixed in a stepwise manner so as to expose the connection part of the plurality of electronic circuit element. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Yamagata teaches in Fig. 2 wherein a plurality of the electronic circuit elements are fixed in 25a stepwise manner so as to expose the connection part of the plurality of electronic circuit element. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894